Citation Nr: 0206207	
Decision Date: 06/12/02    Archive Date: 06/20/02

DOCKET NO.  97-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation of 70 percent or 
higher for post-traumatic stress disorder (PTSD) since the 
date of initial entitlement, currently evaluated as 50 
percent disabling from June 30, 1995, to April 13, 1999; 70 
percent disabling from April 14, 1999, to July 13, 1999; 100 
percent disabling from July 14, 1999 to October 31, 1999; and 
70 percent disabling commencing November 1, 1999.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

3.  Entitlement to an increased evaluation for a soft tissue 
wound to the right lower extremity, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for chloracne, 
currently evaluated as 10 percent disabling.

5.  Entitlement to service connection for weakness and 
atrophy of the leg muscles.

6.  Entitlement to an effective date earlier than June 4, 
1999 for the award of a total rating based on individual 
unemployability based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1970.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a 
May 1998 decision, the Board denied the veteran's claim of 
entitlement to an increased initial evaluation for PTSD.  The 
veteran appealed the denial of this claim to the United 
States Court of Appeal for Veterans Claims (Court).  In a 
January 2000 order, the Court vacated and remanded the 
Board's decision for further development.  In June 2000 the 
Board remanded the case for further development.  The case 
has been returned to the Board for further appellate action.  

During the pendency of this appeal, the veteran has also 
perfected his appeal of subsequent December 1997 and July 
1998 rating decisions which denied an increased initial 
evaluation for a back condition, increased evaluations for a 
soft tissue injury of the right leg and chloracne, and 
service connection for weakness and atrophy of the leg 
muscles.  Accordingly, the Board will address these issues. 

In July 2000, the veteran submitted a timely notice of 
disagreement with the effective date assigned for a total 
rating in a February 2000 rating decision.  That issue will 
be addressed in the remand portion of this decision.

The Board is undertaking additional development on the issue 
of entitlement to an increased initial evaluation for PTSD 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing the 
veteran's response to the notice, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's DJD of the lumbar spine is manifested 
primarily by no more than moderate limitation of motion, with 
demonstrated minimal muscle spasm, and X-ray evidence of 
osteoarthritic changes.

3.  Residuals of a fragment wound of the right leg are 
manifested by subjective complaints of constant pain, some 
clicking and giving out of the joint, and objective evidence 
of no more slight limitation of motion with no pain, mild 
crepitus and no more than moderate muscle disability.  There 
is no evidence of a loss of deep fascia, muscle substance or 
normal firm resistance of muscles or of muscle strength 
impairment.

4.  The veteran's chloracne is manifested by scarring on his 
face; there is no evidence of extensive lesions, exudation, 
or constant itching, and the scarring is not productive of 
marked disfigurement.

5. There is no competent evidence of record showing the 
veteran has any currently diagnosed weakness or atrophy in 
his lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent for 
DJD of the lumbar spine have been met.  38 U.S.C.A. §§  1155, 
5103, 5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5292, 5295.  (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fragment wound of the right leg have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& West Supp. 2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 
4.55, 4.56, 4.71a, Diagnostic Code 5003, 5020, 5261, 4.73, 
Diagnostic Code 5311 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for chloracne have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & West Supp. 2001); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7806 (2001).

4.  Lower extremity weakness or atrophy was not incurred in 
or aggravated by military service or any other incident 
therein.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
West Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the standard for 
processing claims for VA benefits was changed, effective 
November 9, 2000, with the signing into law of the Veterans 
Claims Assistance of Act of 2000 (VCAA).  The VCAA removed 
the requirement for a claimant to submit a well-grounded 
claim and also passed into law the VA's duty to assist 
claimants in the development of their claims.

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Following receipt of the veteran's claims, he was sent 
correspondence and information concerning evidence needed to 
support his claims.  In particular, the veteran was provided 
copies of the December 1997, and July 1998 rating decisions.  
Statements of the Case, issued in May 1998 and August 1999, 
provided the veteran notice of the relevant laws and 
regulations, as well as the evidence considered in his 
claims.  He has also been provided VA examinations in 
September and October 1994, July 1995, July 1997, and May 
1998 and June 1998.  The veteran has submitted private 
treatment records.  He has otherwise indicated that he 
receives treatment for the claimed disabilities at the VA 
Medical Center in Lincoln, Nebraska.  The Board finds that 
the veteran has been fully informed of what additional 
evidence and information is required with regard to his 
claims.  Since the veteran has not indicated that there is 
any further relevant evidence available, there is no 
reasonable possibility that any further assistance would aid 
him in substantiating his claims.  (See Dela Cruz v. 
Principi, No. 99-158 (U.S. Vet. App. Aug. 21, 2001)).

Increased Evaluations

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing 
specific means of listing diagnostic code for unlisted 
disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's claim for an evaluation in excess of 10 percent 
for his DJD of the lumbar spine is an original claim that was 
placed in appellate status by a notice of disagreement 
expressing disagreement with an initial rating award.  In 
regard to a claim based on an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App 119 (1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

I.  DJD of the Lumbar Spine

Factual Background

The veteran's service medical records show that he complained 
of back pain in April 1968 after being in a helicopter crash 
the day before.  The diagnosis was muscle spasm.  He denied 
any recurrent back pain in his November 1969 medical history 
report and the November 1969 separation examination report 
indicated that a clinical evaluation of his spine was normal.  

A March 1995 VA Agent Orange examination report was silent 
for complaints or findings regarding the veteran's back.  

In February 1997, the veteran initially submitted his claim 
for service connection for a back condition.

During a July 1997 VA examination, the veteran gave a history 
of having hurt his back in a helicopter crash while serving 
in Vietnam.  He was placed on light duty following the 
accident.  He complained of intermittent lumbar spine pain 
since that time.  He stated that his back occasionally gave 
out and this was associated with sciatica.  He further stated 
that his back had not gone out in a couple of years.  
Examination revealed no deformities of the back, no palpable 
spinal tenderness or paraspinal muscle tenderness.  Low back 
flexion was to 90 degrees and bilateral lateral flexion was 
to 15 or 20 degrees.  There did not appear to be any 
associated subjective pain with movement.  The diagnosis was 
mild osteoarthritis of the back.

September 1997 VA X-ray studies of the veteran's back 
revealed mild degenerative changes.

During his May 1998 VA examination, the veteran complained of 
recurrent back pain since his helicopter accident in service.  
He described his last episode of severe back pain (with 
radiation into his left leg) as occurring approximately one-
year prior to the examination.  He also complained of a 
constant feeling of tightness in the back.  Examination 
revealed minimal muscle spasm and lumbosacral tenderness.  
There was no inferior gluteal fold tenderness.  Forward 
flexion of the back was to 90 degrees, rotation to 30 degrees 
bilaterally, and bilateral lateral bending was to 30 degrees 
with extension to 5 degrees.  Accompanying X-ray studies of 
the lumbar spine showed degenerative changes throughout the 
lumbar spine, most pronounced at the L3-L4 level.  The 
diagnosis was recurrent low back pain secondary to 
degenerative spine disease.  

In June 1998, the veteran underwent a VA orthopedic 
examination.  At that time he complained of back stiffness 
and soreness since his service that was exacerbated by 
standing for long periods of time, as well as twisting and 
bending activities.  His job required occasional heavy 
lifting and he was not limited in his work except during 
flare-ups of his back disability.  He described these flare-
ups as occurring once or twice every two years.  At those 
times he would significantly limit his activities, refrain 
from work and get bedrest.  The veteran reported currently 
undergoing physical therapy for his back.  Examination 
revealed no tenderness to palpation throughout his back.  The 
back musculature was well developed and there were no evident 
postural abnormalities.  Low back range of motion included 
flexion to 100 degrees; extension to 10 degrees; bilateral 
lateral bending to 30 degrees.  Flexion and extension range 
of motion testing was accomplished without evidence of pain.  
There was no evidence of muscle spasm in the back or of signs 
or symptoms of radiculopathy.  The diagnosis was lumbar back 
strain.

VA treatment records, dating from March 1997 to June 2001, 
show that the veteran complained of back pain in early June 
1998 after reinjurying it.  Examination revealed a normal 
spinal configuration with no evidence of spinal tenderness or 
significant radiation of pain.  The veteran was referred for 
physical therapy.  Low back bending was reduced by 
approximately 20 percent.  Following physical therapy, 
evaluation revealed low back flexion was limited to 45 
degrees and bilateral twisting was to 15 degrees.  There was 
no pain to palpation and he had 4/5 strength in both lower 
extremities.  The assessment was low back pain secondary to 
DJD.  He was released to return to work 11 days after the 
initial visit.  The veteran underwent a physical examination 
during a VA admission in July 1999.  The examination revealed 
minimal lumbosacral straightening with no definitive 
inhibition or limitation of range of motion.  The paraspinal 
musculature was unremarkable.  In September 1999, while still 
hospitalized, he reported constant low back pain, which he 
rated at a level 5.  A March 2001 treatment record notes the 
veteran's complaints of back pain that radiated into his 
upper torso.  Low back forward flexion was to 80 degrees 
without pain and bilateral rotation was to 15 degrees.  

East Lincoln Internal Medicine treatment records, dating from 
August 1994 to February 2001, show the veteran complained of 
constant back discomfort in November 1999.  A January 2001 
treatment record notes that the veteran's back was stable.

Analysis

The veteran's DJD of the lumbar spine is currently rated 
under the provisions of 38 U.S.C.A. § 4.71a, Diagnostic Code 
5010, for traumatic arthritis.  Traumatic arthritis is rated 
as degenerative arthritis.  Diagnostic Code 5003 rates 
degenerative arthritis on the basis of limitation of motion 
of the specific joint or joints.  When limitation of motion 
is noncompensable for a particular part, Diagnostic Code 5003 
provides for a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is in order with X-ray evidence 
of involvement of two or more major joints or two or more 
minor joint groups; a 20 percent rating is appropriate with 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45. 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); VAOPGCPREC 9-
98.  Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  Joints that are 
actually painful, unstable, or malaligned, due to healed 
injury, should be entitled to at least the minimum 
compensable rating for the joint.  Special note should be 
taken of objective indications of pain on pressure or 
manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292, slight 
limitation of lumbar spine motion warrants a 10 percent 
evaluation, a 20 percent rating is warranted when limitation 
of motion is moderate.  A 30 percent evaluation is assigned 
when there is severe limitation of lumbar spine motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 10 percent 
rating is merited when there is characteristic pain on 
motion.  A 20 percent rating is warranted with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.  A 40 percent 
evaluation is assigned when there is severe lumbosacral 
strain with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, and marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

In this case, the majority of the objective medical evidence 
shows full range of lumbar spine motion.  However, the July 
1997, VA examination appears to indicate moderately limited 
lumbar lateral motion.  Contemporaneous VA treatment records 
also show that lumbar spine flexion was moderately impaired 
in June 1998.  During his May 1998 VA examination, the 
veteran had minimal muscle spasm and lumbosacral tenderness 
on examination.  Moreover, X-ray studies indicated minimal, 
arthritic changes in the lumbar spine.  Resolving all 
reasonable doubt in the veteran's favor, the evidence tends 
to support the criteria for the rating for moderate 
limitation of motion of the lumbar spine.  Accordingly, the 
Board finds that the disability picture more nearly 
approximates the 20 percent criteria under Diagnostic Code 
5292.  38 C.F.R. § 4.7.  

In considering whether the veteran sustained any additional 
functional loss as a result of his low back disability under 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, the 
Board again notes that none of the VA examination reports 
indicate that there was any objective evidence of painful 
motion or functional loss due to pain, despite the veteran's 
complaints of pain.  Nor has he complained of weakness, 
fatigability or incoordination in his back and there is no 
objective evidence of such at the time of any of his VA 
examinations.  Considering the limitation of motion with pain 
on motion, the Board does not conclude that the veteran's 
disability picture more closely resembles the severity 
required for a rating greater than 20 percent prior to July 
29, 1999.  38 C.F.R. §§ 4.7, 4.40, 4.45; DeLuca, 8 Vet. App. 
at 206.

There are other diagnostic codes for evaluating the spine 
that provide a rating greater than 10 percent.  However, 
there is no evidence of vertebral fracture, Diagnostic Code 
5285, or ankylosis, Diagnostic Codes 5286 and 5289.  The July 
1997 and May 1998 examinations do note complaints of sciatic 
radiation; however, there is no objective evidence of such, 
Diagnostic Code.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence).

The evidence of record does not indicate that the current 
disability level is less severe than any other period during 
the veteran's appeal.  Therefore, the Board finds there to be 
no basis for considering staged ratings in this case.  
Fenderson v. West, 12 Vet. App. 119 (1999).

II.  Soft Tissue Injury to the Right Leg

Factual Background

October and November 1967 service medical records show that 
the veteran sustained a fragment wound to the proximal 
lateral right leg.  An undated X-ray study of the right knee 
notes that the outside right leg was hit by shrapnel from a 
short artillery round and revealed no evidence of a fracture.  
Treatment records further note that X-ray studies revealed no 
retained foreign bodies.  The wound later became infected and 
was opened, probed, debrided and irrigated.  In late October 
1967, sutures were removed.  A November 1967 examination 
report shows that the veteran had a healing soft tissue wound 
on his lateral "left" leg.  The veteran denied any problems 
with his knee in a November 1969 medical history report.  The 
accompanying separation examination showed a two-inch, well-
healed scar on the right lower extremity.  

A September 1994 VA orthopedic examination report notes the 
veteran's history that he was hospitalized for one week after 
sustaining a shrapnel injury to his right leg.  The area 
broke open secondary to an infection.  He stated that his 
scar was nontender and did not affect the function of his 
knee.  He complained of right knee discomfort when walking or 
standing and denied any warmth, redness or swelling.  
Examination revealed right knee range of motion from 0 to 130 
degrees.  The examiner described the range of motion as full.  
There was no evidence of instability, significant joint line 
tenderness or tenderness with patellar compression.  There 
was no evidence of effusion or warmth.  The examiner observed 
a depressed, smooth scar that was slightly lighter than the 
skin around it.  There were no signs of herniation, adherence 
or keloid formation.  There was also no sign of any 
inflammation ulceration or problems with vascular supply.  
The scar was not tender to palpitation and did not limit the 
function of his knee.  The diagnosis was shrapnel injury to 
the right knee with resultant scar and right knee pain with 
activity with a negative examination.

September 1994 VA X-ray studies of the right knee were 
normal.

An October 1994 VA orthopedic examination report shows the 
veteran complained of a chronic dull aching pain in his right 
knee that was exacerbated by activity.  He also reported 
occasional clicking and popping in the joint but denied any 
episodes of catching or locking.  Examination of the right 
knee revealed no areas of tenderness and a well-healed scar.  
Bilateral knee flexion was to 120 degrees.  There was no 
evidence of varus or valgus instability and the veteran had 
normal sensation in the lateral aspect of the lower extremity 
with no evidence of perineal nerve palsy.  The diagnosis was 
soft tissue wound to the right lower extremity with no 
evidence of degenerative changes of the right knee.

Service connection was granted for a soft tissue injury to 
the right lower extremity in a November 1994 rating decision 
and assigned a 10 percent evaluation.  

During his March 1995 VA Agent Orange examination, the 
veteran gave a history of his inservice shrapnel wound to the 
right lateral knee and stated that it was initially sutured 
and later became infected.  He complained that his knee 
tightened, was stiff and became painful with repetitive 
movements.  Examination of the right knee revealed a scar the 
size of a thumbprint.  There was no evidence of decreased 
range of motion and no evidence of any involvement of the 
ligaments or cartilage.  There was no evidence of effusion 
but there was evidence of mild crepitation.  

In February 1997, the veteran raised the current claim for an 
increased evaluation for soft tissue injury of the right 
lower extremity.

A July 1997 VA examination report notes the veteran's history 
of his inservice right leg shrapnel wound and subsequent 
treatment.  He denied any significant weakness in the right 
leg, decreased sensation or circulation or that his knee gave 
out.  He believed he favored his right leg and that it caused 
right leg problems in recent years.  He complained of his 
knee cracking and feeling tight at times.  Examination 
revealed a slightly depressed scar on the right lateral calf.  
Distal pulses in the right leg were palpable.  There was some 
right knee creaking on extremes of movement.  Right knee 
flexion was to 120 degrees and the joint appeared stable on 
maneuvers.  There was normal strength in the right lower 
extremity.  Reflexes were somewhat diminished but symmetrical 
bilaterally.  Sensation was grossly intact to light touch in 
the lower extremities.  The diagnosis was history of minor 
shrapnel wound to the right lower extremity.  An associated 
examination worksheet notes that the veteran's right calf 
muscles were penetrated and that there were no adhesions.  

September 1997 VA X-ray studies of the right knee were 
negative for any abnormality.

During his May 1998 VA examination, the veteran complained of 
occasional knee pain, but denied any weakness.  He felt he 
did protect his right leg.  Examination of both extremities 
revealed no atrophy and bilateral strength of 5/5.  Heel and 
toe walking were assessed as normal.  There was a trauma scar 
inferior and lateral to the right knee.  

A June 1998 VA orthopedic examination revealed 5/5 motor 
strength throughout both leges with 2+ dorsalis pedis pulses.  
Sensation was also intact throughout.  There was no evidence 
of muscle spasm or significant weakness of his legs.

VA treatment records, dating from March 1997 to June 2001, 
show that the veteran underwent a physical examination during 
VA hospitalization in July 1999.  The examination revealed 
full range of motion in the extremities without inhibition, 
limitation or instability.  Minimal arthritic complaints were 
related to his right knee only.  In September 1999, while 
still hospitalized, the veteran complained of consistent pain 
in the back, both shoulders and both knees, which he rated at 
a level 5.  A March 2001 treatment record notes that the 
veteran's heel and calf pain went away with the cessation of 
his medications.

East Lincoln Internal Medicine treatment records, dating from 
August 1994 to February 2001, show that the veteran had 
minimal subpatellar crepitus in his right knee in January 
1996, with full and unrestricted range of motion in all 
extremities.  In November 1997 he reported hurting his right 
calf muscle.  Examination revealed slight swelling.  An 
October 1999 treatment record initially notes the veteran's 
complaints of bilateral posterior calf pain.  His complaints 
were eventually associated with his use of Zocor.  A February 
2000 treatment record notes that he discontinued the 
medication because of severe calf pain and had experienced 
only one recurrence of calf pain, but not since his 
discontinuance of the medication.  Range of motion in the 
knees was evaluated as excellent and there was no evidence of 
atrophy.  The assessment was history of Zocor intolerance 
with muscular pain in the calves.  A January 2001 record 
notes the veteran's complaint that his right knee 
occasionally gave way.  

Analysis

The veteran's residuals of a fragment wound of the right leg, 
are currently rated under the provisions of 38 U.S.C.A. 
§ 4.71a, Diagnostic Code 5020 for synovitis.  Diseases under 
this diagnostic code are rated on limitation of motion of the 
affected part, as degenerative arthritis.  

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees is rated as noncompensably disabling, flexion 
limited to 45 degrees warrants a 10 percent evaluation, a 20 
percent evaluation is warranted for flexion limited to 30 
degrees; and a 30 percent rating is assigned for flexion 
limited to 15 degrees.  Under Diagnostic Code 5261, 
limitation of extension of the leg to 5 degrees is rated as 
noncompensable; to 10 degrees, as 10 percent disabling; to 15 
degrees as 20 percent disabling; to 20 degrees as 30 percent 
disabling.  Extension limited to 30 degrees warrants a 40 
percent rating and to 45 degrees, a 50 percent rating.

A veteran who has arthritis and instability of the knee may 
be rated separately under Code 5003, degenerative arthritis, 
and Code 5257.  VAOPGCPREC 23-97.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994) (veteran is entitled to separate 
disability ratings for different manifestations of the same 
disability when the symptomatology of one manifestation is 
not duplicative or overlapping of the symptomatology of the 
other manifestations).  In addition, a separate rating for 
arthritis may be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98.

The objective evidence of record indicates that the veteran 
has either full range of motion or only slight limitation of 
motion in his right knee that would not even meet the 
criteria for a noncompensable rating under codes 5260 or 
5261.  Therefore, he is not entitled to a compensable rating 
under these provisions.  Nor is the veteran entitled to a 
compensable rating under the provisions of Diagnostic Code 
5003 or those of sections 4.40 and 4.45, or DeLuca, as the 
objective evidence fails to confirm any X-ray evidence of 
arthritis or in some cases, limitation of motion.  Although 
there is evidence of mild crepitus, it is consistently noted 
to be without pain.  A finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  Finally, although the veteran complains 
his knee gives out, there is no objective evidence of right 
knee instability.  VAOPGCPREC 23-97.  Therefore, the Board 
must conclude that the veteran's right knee disability 
picture does not more closely resemble the criteria for a 
compensable evaluation.

Muscle injuries may also be evaluated under the provisions of 
38 U.S.C.A. § 4.73.  Diagnostic Code 5311 provides 
evaluations for muscle injury to Muscle Group XI.  Muscle 
Group XI consists of the posterior and lateral crural 
muscles, and the muscles of the calf.  The group functions in 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  A 10 
percent rating is awarded when there is moderate disability 
of this muscle group.  Moderately severe disability warrants 
a 20 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 5311.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).  Functional loss must be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include:  X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b).  Muscle injury ratings will not be 
combined with a peripheral nerve paralysis rating of the same 
body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must 
generally be lower than the evaluation for unfavorable 
ankylosis of that joint.  38 C.F.R. § 4.55(d).  For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e).

Subjectively, the veteran complaints of constant pain, 
weakness, and atrophy in his right leg, as well as creaking 
and occasional giving out.  Objectively, the evidence reveals 
a well-healed, slightly-depressed scar on his right lower 
leg, that is not adherent or herniated.  There is no evidence 
of keloid formation or that the scar limited the function of 
his knee.  Examination of the right knee further reveals no 
evidence of any muscle weakness or atrophy, impaired muscle 
tone, swelling, or pain on movement.  X-ray evidence also 
indicates no bony abnormalities.  Thus, the Board does not 
conclude that the overall disability picture for residual of 
a shrapnel wound of the right leg more closely resembles the 
criteria for moderately severe disability required for a 20 
percent evaluation.  38 C.F.R. § 4.7.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
disability rating greater than 10 percent for residuals of a 
shrapnel wound to the right leg.  38 C.F.R. § 4.73, Code 
5311.  In reaching this conclusion, the Board acknowledges 
the veteran's complaints of weakness and giving out, but 
finds that there is no objective evidence support his claims 
and is furthermore adequately considered under the provisions 
of Diagnostic Code 5311.  38 C.F.R. §§ 4.40 and 4.45; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

III.  Chloracne

Factual Background

A September 1995 rating decision granted service connection 
for chloracne and an initial 10 percent rating was assigned.  
In March 1997, the veteran raised the current claim for an 
increased evaluation for chloracne.  

VA treatment records, dating from June 1996 to July 1997, 
show that the veteran was seen with a minor area of 
inflammation below his left jaw in March 1997.  He reported 
the area had been much larger before, but was "simmering" 
down.  In May 1997, the veteran reported having run out of 
medication.  The examiner noted erythema, several papules and 
moderate scarring on the veteran's face.  The impression was 
acne/chloracne.  A July 1997 treatment record indicates that 
his chronic adult acne/chloracne was well maintained on the 
current medication.  

A July 1997 VA examination report notes the veteran's history 
of acne flare-ups since his Vietnam service.  He took 
Erythromycin lotion for his condition.  Examination of his 
skin revealed some pitting of the face, but there was no 
objective evidence of any involvement across the skin of the 
chest or back.  

During his May 1998 VA examination, the veteran complained of 
a worsening of his acne since service.  He denied any 
improvement to his condition, despite multiple different 
therapies.  He was encouraged to use tanning lights and to 
expose himself to the sun.  There were no appreciable changes 
associated with the frequency with which he shaved.  At that 
time he was taking Accutane, Doxycycline and topical 
Erythromycin.  Examination showed only minimal scars and no 
active acne disease over the anterior and posterior chest.  
There were active pustule lesions and comedones with 
punctuate-type scarring on his face.  It was most pronounced 
over the cheeks and jaw and his forehead was mostly spared.  
The diagnosis was adult acne with resolved chloracne and 
scarring.  Accompanying color photographs of the veteran's 
face showed small, slightly reddened areas along his cheeks 
and in his beard area.  There was also evidence of acne 
scarring on both cheeks.

VA treatment records, dating from February 1998 to June 2001, 
show ongoing treatment for adult acne/chloracne.  Earlier 
records indicate that his skin disease was well maintained.  
However, in February 1999, the veteran stopped taking his 
medication and had a flare-up of his acne.  A June 1999 
dermatology report notes that while he was not experiencing a 
flare at the time, he had earlier attempted to discontinue 
his antibiotics with a flare.  When the veteran was admitted 
to a VA facility in July 1999, his physical examination 
report indicates that there were no appreciable lesions or 
definitive dermatitis on his skin at that time.  In February 
2000, he was noted to have a tan and brown papule on his left 
cheek which was biopsied.  The accompanying pathology report 
showed a diagnosis of intradermal nevus.  An August 2000 
dermatology report notes that the veteran had discontinued 
his medication.  Examination revealed moderate erythema and 
his face was described as pockmarked.  A May 2001 progress 
note indicates that he had opted for chronic antibiotic 
treatment because he was unable to tolerate very low doses of 
another medication.  

Private treatment records from East Lincoln Internal 
Medicine, dating from August 1994 to February 2001, show 
entries in September 1998, April 1999 and July 2000, to the 
effect that the veteran had retained acne scars on his face.

Analysis

The veteran's chloracne has been rated analogous to eczema 
under 38 C.F.R. § 4.118, Diagnostic Code 7806.  An unlisted 
disability will be rated under a disease or injury closely 
related by functions affected, symptomatology, and anatomical 
location.  38 C.F.R. § 4.20.  

Diagnostic Code 7806 provides that, when there is slight, if 
any, exfoliation, exudation, or itching, if on a nonexposed 
surface or small area, a noncompensable rating is assigned.  
When there is exfoliation, exudation or itching involving an 
exposed surface or extensive area, a 10 percent rating is 
warranted.  When there is exudation or itching constant, 
extensive lesions or marked disfigurement, a 30 percent 
rating is assigned.  With ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or when 
the eczema is exceptionally repugnant, a 50 percent rating is 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The evidence of record summarized above does not establish 
the presence of any clinical findings, which would support a 
rating in excess of 10 percent for the veteran's skin 
disorder.  As noted above, Diagnostic Code 7806 requires 
constant itching or constant exudation or extensive lesions, 
or marked disfigurement to justify a 30 percent evaluation.  
Although the medical evidence indicate infrequent, 
intermittent periods of flare-ups, these were associated with 
his discontinuance of his medication, and there is no 
evidence that shows the veteran had constant exudation.  In 
fact, most treatment records indicate the veteran's acne was 
under control.  Furthermore, there is no evidence 
demonstrating marked disfigurement as a result of his 
service-connected chloracne.  The photographs obtained on VA 
examination in May 1998, while depicting extensive scarring 
on the veteran's cheeks and in his beard region, with small 
areas of slight redness, fail to show marked disfigurement.

The Court of Appeals for Veterans Claims (Court), in Bowers 
v. Derwinski, 2 Vet. App. 675, 676 (1992) held that it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed, in terms of whether there is "marked 
disfigurement."  The evidence of record is consistent in 
showing that involvement of an exposed area is limited to the 
veteran's face and that residuals on the face appear to be 
limited to scarring as opposed to active lesions.  All of the 
medical evidence of record shows only scarring on the 
veteran's face.  From photographs, as stated, such scarring 
is in the form of a pitted appearance to the skin, without 
open wounds or significant discoloration.

Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's service-connected chloracne. 

Service Connection

Weakness and Atrophy of the Lower Extremities

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnosis for any lower extremity 
muscle weakness or atrophy.  As noted above, October and 
November 1967 treatment records do show that he sustained a 
fragment wound to the proximal lateral right leg.  X-ray 
studies revealed no retained foreign bodies.  The wound later 
became infected and was opened, probed, debrided and 
irrigated.  

A July 1997 VA examination report revealed normal strength in 
the right lower extremity.  Reflexes were somewhat diminished 
but symmetrical bilaterally.  Sensation was grossly intact to 
light touch in the lower extremities. 

VA examination of both lower extremities in May 1998, 
revealed no atrophy and bilateral strength of 5/5.  Heel and 
toe walking were assessed as normal.  There was a trauma scar 
inferior and lateral to the right knee.  

A June 1998 VA orthopedic examination revealed 5/5 motor 
strength throughout both legs with 2+ dorsalis pedis pulses.  
Sensation was also intact throughout.  There was no evidence 
of muscle spasm or significant weakness of his legs.

VA treatment records, dating from March 1997 to June 2001, 
show that the veteran underwent a physical examination during 
VA hospitalization in July 1999.  The examination revealed 
full range of motion in the extremities without inhibition, 
limitation or instability.  Minimal arthritic complaints were 
related to his right knee only.  In September 1999, while 
still hospitalized, the veteran complained of consistent pain 
in both knees, which he rated at a level 5.  A March 2001 
treatment record notes that the veteran's heel and calf pain 
went away with the cessation of his medications.

As noted previously, East Lincoln Internal Medicine treatment 
records, dating from August 1994 to February 2001, show that 
the veteran had minimal subpatellar crepitus in his right 
knee in January 1996, with full and unrestricted range of 
motion in all extremities.  In November 1997 he reported 
hurting his right calf muscle.  Examination revealed slight 
swelling.  An October 1999 treatment record initially notes 
the veteran's complaints of bilateral posterior calf pain.  
His complaints were eventually associated with his use of 
Zocor.  A February 2000 treatment record notes that he 
discontinued the medication because of severe calf pain and 
had experienced only one recurrence of calf pain, but not 
since his discontinuance of the medication.  Range of motion 
in the knees was evaluated as excellent and there was no 
evidence of atrophy.  The assessment was history of Zocor 
intolerance with muscular pain in the calves. 


Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2001).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F 3d 1039,1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage 10 Vet App. at 495.  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to the symptomatology.  Id at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the inservice 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish the disorder was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

A review of all the evidence of record reveals that there is 
no competent medical evidence that the veteran currently has 
any diagnosed lower extremity weakness or atrophy.  In fact, 
the overwhelming objective medical record shows that there is 
no current muscle strength weakness or atrophy in either leg.  
Service connection is not in order in the absence of any 
residuals or evidence of a disability currently.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Although 
he believes that he currently has weakness and atrophy in the 
muscles of his legs as a result of service, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for weakness and atrophy in the 
muscles of the lower extremities.  38 C.F.R. § 3.303.


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent evaluation for 
DJD of the lumbar spine is granted.

An increased evaluation for a soft tissue wound to the right 
lower extremity is denied.

An increased evaluation for chloracne is denied.

Service connection for weakness and atrophy of the leg 
muscles is denied.


REMAND

In a February 2000 rating decision, the RO awarded a total 
rating based on individual unemployability based on service-
connected disabilities, effective June 4, 1999.  In July 
2000, the veteran, through his attorney, indicated his 
disagreement with the effective date.  The Board construes 
this communication as a notice of disagreement.  38 C.F.R. § 
20.201.  Because the notice of disagreement placed the issue 
in appellate status, the matter must be remanded so that the 
RO may issue a statement of the case.  38 U.S.C.A. § 
7105(d)(1) (West 1991); 38 C.F.R. §§ 19.9, 19.26, 19.29 
(2000); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should furnish the veteran and his 
representative a statement of the case on 
the issue of entitlement to an effective 
date earlier than June 4, 1999 for the 
award of a total rating based on 
individual unemployability based on 
service-connected disabilities, and 
provide a VA Form 9, Appeal to Board of 
Veterans' Appeals, so that the veteran 
may perfect his appeal.

Thereafter, the case should be forwarded to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

